787 F.2d 590
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BENITO JIMINEZ, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
85-1161
United States Court of Appeals, Sixth Circuit.
3/4/86

APPEAL DISMISSED
E.D.Mich.
ORDER
BEFORE:  ENGEL, KENNEDY and CONTIE, Circuit Judges.


1
Plaintiff filed this action challenging the Secretary's denial of social security disability benefits.  The case was referred to a magistrate who recommended that the Secretary's motion for summary judgment be granted.  The district court adopted the magistrate's report and entered judgment for the Secretary.  Plaintiff filed a timely appeal.  The appeal has been referred to a panel of this Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The record reveals that plaintiff failed to file objections to the magistrate's report and recommendation.  The magistrate's report clearly stated that the parties were required to file objections or else waive the right to appeal.  Fifteen (15) days after the magistrate's report was filed, the district court noted that no objections had been filed, adopted the magistrate's report and recommendation and entered judgment for the Secretary.  Under these circumstances, plaintiff waived his right to appeal.  See Thomas v. Arn, ---- U.S. ----, 54 U.S.L.W. 4032 (U.S. Dec. 4, 1985); Patterson v. Mintzes, 717 F.2d 284 (6th Cir. 1983); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


3
Accordingly, it is ORDERED that the appeal be and it hereby is dismissed.  Rule 9(d)(2), Rules of the Sixth Circuit.